Citation Nr: 0719833	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
eosinophilia-myalgia syndrome.

2.  Entitlement to service connection for Parkinson's 
Disease.

3.  Entitlement to service connection for gastroesophegeal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The record raises the issues of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 (West 2002) for anemia.  It 
also raises claims to reopen the issues of entitlement to 
service connection for migraines, a seizure disorder 
secondary to migraines, post traumatic stress disorder, a 
heart disorder to include cardiac arrhythmia, seborrhea 
capitus, bilateral foot numbness, and a lung disorder, to 
include residuals of pneumonia.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT


1.  In an October 1998 Board decision entitlement to service 
connection for a blood disorder (eosinophilia-myalgia 
syndrome) was denied.  An appeal was not perfected.

2.  The evidence associated with the claims file subsequent 
to the Board's October 1998 decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for eosinophilia-myalgia 
syndrome.

3.  The veteran does not have a diagnosis of Parkinson's 
Disease.

4.  There is no competent medical evidence that GERD was 
incurred in or aggravated by active military service.

CONCLUSIONS OF LAW

1.  The Board's October 1998 decision denying entitlement to 
service connection for a blood disorder (eosinophilia-myalgia 
syndrome) is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the October 1998 Board 
decision is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  Parkinson's Disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).

4.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 and 
April 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
The veteran was informed of his duty to submit new and 
material evidence in order to reopen his claim of entitlement 
to service connection for eosinophilia-myalgia syndrome.  The 
claim was readjudicated in a July 2004 statement of the case.  

The failure to provide notice of the type of evidence 
necessary to establish, as pertinent, a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
claims, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the September 2003 and 
April 2004 notice provided to the appellant complied with the 
pertinent requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify. The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Hence, the actions taken by VA cured the error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Eosinophilia myalgia syndrome

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In August 1997, the Board determined the veteran had 
submitted new and material evidence and reopened the claim, 
and remanded the claim to afford the veteran a special 
examination for the purposes of determining whether or not he 
had a blood disorder, specifically, eosinophilia-myalgia 
syndrome, due to the veteran's use of L-Trypotophan.  After 
the veteran failed to report for his VA examination, the 
Board in October 1998, the Board denied the veteran's claim 
for service connection for a blood disorder (eosinophilia-
myalgia syndrome).

The veteran filed to reopen his claim in March 2003.  

The veteran submitted a Food and Drug Administration bulletin 
entitled "Expanded Recall for L-Tryptophan." This bulletin 
has been submitted on numerous occasions by the veteran.  The 
veteran additionally submitted a November 2000 VA medical 
treatment record which indicated a discharge diagnosis of 
chronic anemia.  

The appellant has not submitted new and material evidence 
since the October 1998 Board decision.  The evidence 
submitted by the veteran is cumulative and redundant of the 
evidence of record at the time of the October 1998 decision, 
and it fails to raise any possibility, let alone a reasonable 
possibility, of substantiating the claim.  What was missing 
in October 1998 remains missing now, namely competent 
evidence that eosinophilia-myalgia syndrome is related to 
service.  As such, the evidence is not new and material, and 
the claim is not reopened.  38 C.F.R. § 3.156.

Parkinson's disease

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records are negative for any complaints, 
treatment, or diagnosis of Parkinson's Disease.  Moreover, 
the veteran does not have a current diagnosis of Parkinson's 
Disease in his postservice medical records.

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of Parkinson's 
Disease, there is no basis for the grant of service 
connection for such disability.  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosis of Parkinson's 
Disease, nor has he submitted any evidence to show that he 
has ever been diagnosed with such a condition.  The Court has 
held that there can be no valid claim without proof of a 
present disability.  Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  

Without medical evidence of a current disability, service 
connection cannot be granted.  The preponderance of the 
evidence is against the claim for service connection for 
Parkinson's Disease, and it must be denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Gastroesophageal reflux disease (GERD).

The service medical records are negative for any complaints, 
treatment, or diagnosis of GERD.

In November 2001, the veteran underwent a VA annual physical 
and complained that for many years he had acid reflux off and 
on with heartburn.

VA treatment records reflect that in August 2002 the veteran 
complained of a history of GERD symptoms.  No medical 
opinion, however, has been offered linking GERD to service.  
Moreover, the record also reflects a considerable length of 
time between the veteran's separation from service and his 
initial diagnosis of GERD.  Given the length of time between 
the veteran's active duty and the post service diagnosis of 
GERD, approximately thirty years after service, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The claim is denied.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for eosinophilia-
myalgia syndrome.

Entitlement to service connection for Parkinson's Disease is 
denied.

Entitlement to service connection for gastroesophegeal reflux 
disease (GERD) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


